 

Exhibit 10.8

***Text Omitted and Filed Separately with the Securities and Exchange
Commission.

Confidential Treatment Requested Under

17 C.F.R. Sections 200.80(b)(4) and 240.24b-2

EXECUTION COPY

BP LICENSE AGREEMENT

by and between

BP BIOFUELS NORTH AMERICA LLC

and

VERENIUM CORPORATION

(Effective as of September 2, 2010)



--------------------------------------------------------------------------------

LICENSE AGREEMENT INDEX

 

         Page  

ARTICLE I

 

DEFINITIONS

     1   

ARTICLE II

 

LICENSE GRANT

     7   

ARTICLE III

 

LICENSEE IMPROVEMENTS; LICENSEE NON-ASSERT

     12   

ARTICLE IV

 

DISCLOSURE OF LICENSED RIGHTS AND MARKING

     12   

ARTICLE V

 

FULLY PAID LICENSE

     14   

ARTICLE VI

 

CONFIDENTIALITY

     15   

ARTICLE VII

 

REPRESENTATIONS AND WARRANTIES

     17   

ARTICLE VIII

 

RISK ALLOCATION

     18   

ARTICLE IX

 

INFRINGEMENT

     19   

ARTICLE X

 

TERM

     21   

ARTICLE XI

 

DISPUTE RESOLUTION

     21   

ARTICLE XII

 

GENERAL PROVISIONS

     23   

 

i



--------------------------------------------------------------------------------

 

BP LICENSE AGREEMENT

THIS BP LICENSE AGREEMENT (“Agreement”) is made as of September 2, 2010
(“Effective Date”), by and between BP Biofuels North America LLC, a Delaware
limited liability company (“BP”), and Verenium Corporation, a Delaware
corporation (“Licensee”).

RECITALS

BP and Licensee have entered into that certain Asset Purchase Agreement dated as
of July 14, 2010 (“Asset Purchase Agreement”), pursuant to among other things,
Licensee will sell to BP, and BP will purchase from Licensee, all of the assets,
rights and properties of Licensee and its Non-Biofuels Subsidiaries (as defined
in the Asset Purchase Agreement) used in or related to Licensee’s
lignocellulosic biofuels business and all of the capital stock of the Biofuels
Subsidiaries (as defined in the Asset Purchase Agreement);

Following the sale of the LC Business, Licensee plans to continue operating the
Enzyme Business (as defined in the Asset Purchase Agreement);

Licensee desires to obtain from BP certain rights and licenses to use the
Licensed Rights (as defined below) as provided herein;

The Licensed Rights include rights to use the Enzyme Libraries (as defined
below), and Licensee will receive a copy of the Enzyme Libraries for use
pursuant to the terms and conditions set forth herein; and

BP’s and Licensee’s execution and delivery of this Agreement, and the grant of
such rights and licenses to the Licensed Rights, is required by the Asset
Purchase Agreement.

NOW, THEREFORE, for and in consideration of the premises and mutual covenants
contained in this Agreement, to induce the Parties to enter into the Asset
Purchase Agreement and consummate the transactions contemplated thereby, and for
other good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged by the Parties, BP and Licensee agree as follows:

ARTICLE I

Definitions

For the purposes of this Agreement, the following terms have the following
meanings:

1.1 “Affiliate” means any Person that directly, or indirectly through one or
more intermediaries, (a) controls, (b) is controlled by, or (c) is under common
control with, any other Person referred to in this Agreement. As used in this
Section 1.1, “control” means the possession, direct or indirect, of the power to
direct or cause the direction of the management and policies of another Person,
whether through the ownership of voting securities, by contract, or otherwise.
One Person is presumed to control another Person if the first Person possesses,
directly or indirectly, fifty percent (50%) or more of the voting rights in the
second Person entitled to vote at a meeting of shareholders, members, partners
or other equity or ownership interest holders.



--------------------------------------------------------------------------------

 

1.2 “Biofuels Affiliates” means, upon the consummation of the transaction
contemplated by the Asset Purchase Agreement, the Biofuels Subsidiaries (as
defined in the Asset Purchase Agreement), their successors and assigns, and any
Affiliate of BP which carries on or conducts the LC Business or owns any of the
Licensed Rights.

1.3 “BP” means BP Biofuels North America LLC, a Delaware limited liability
company, or any successor or assign pursuant to Section 12.3.

1.4 “BP Activities” has the meaning given it in Section 3.2 of this Agreement.

1.5 “BP Field of Use” means the researching, development, manufacture and
commercialization (including without limitation to make or have made, use or
have used, practice or have practiced, improve or have improved, import or have
imported, export or have exported, market or have marketed, distribute or have
distributed, license, sell, offer for sale or have sold) of lignocellulosic
ethanol and other lignocellulosic biofuels and lignocellulosic bioproducts,
lignocellulosic butanol and lignocellulosic diesel biofuels, including without
limitation conversion of cell wall sugars and/or cell wall sugar compounds into
biofuels or bioproducts, and for the avoidance of doubt excludes starch to
ethanol, starch to other biofuels and starch to bioproducts.

1.6 “BP Field of Use License” has the meaning given such term in Section 2.4 of
this Agreement.

1.7 “BP Indemnitees” mean BP, each of BP’s Affiliates, and the officers,
directors, independent contractors, partners, shareholders, members, managers,
employees, agents, and successors and assigns of BP and BP’s Affiliates.

1.8 “BP Non-Competition Agreement” means the BP Non-Competition Agreement
between BP and Licensee, dated as of the Effective Date, as may be amended in
accordance with its terms.

1.9 “Claim” has the meaning given such term in Section 8.1.1.

1.10 “Commercial LC Product” means any product developed or produced through the
use of the Enzyme Libraries and/or the use of that portion of the Intellectual
Property or the Licensed Intellectual Property that covers the Enzyme Libraries
in the BP Field of Use.

1.11 “Commercial LC Product Royalty Terms” has the meaning given such term in
Section 5.2 of this Agreement.

1.12 “Confidential Information” means any and all information, data and
technology disclosed and/or provided by or on behalf of one Party or any of its
Affiliates to the other Party or any of its Affiliates, including, without
limitation, any and all methods and/or materials, technical information,
technologies, systems, processes, procedures, know-how, data, trade secrets (as
such are determined under applicable law), samples, inventions (whether
patentable or unpatentable), improvements, compositions, devices, molecules,
genetically engineered organisms, formulae, illustrations, patent applications,
products, works of authorship, compilations, programs, schematics, designs,
drawings, technical plans, prototypes, production

 

2



--------------------------------------------------------------------------------

and manufacturing processes and techniques, research, development activities and
plans, specifications, computer programs, object and source code, databases,
passwords, log on identifiers, algorithms, derivative works, reports, mask
works, business and financial data, business plans, skills and compensation of
employees and consultants, pricing, financial and operational information,
information regarding litigation or other regulatory actions or complaints,
marketing plans, customer and supplier information (including, without
limitation, actual or potential customers or suppliers, customer or supplier
lists, and customer or supplier requirements), regardless of the form in which
such information appears, or by which it is communicated whether in tangible or
intangible form, whether or not marked as confidential or otherwise identified
as confidential, and whether or not stored, compiled or memorialized physically,
electronically, graphically, photographically or in writing, as well as all
documents and other information which contain or reflect or are generated from
any of the foregoing.

1.13 “Disclosing Party” means a Party or its Affiliate that furnishes or
provides access to Confidential Information of such Party or its Affiliate to
another Party or its Affiliate.

1.14 “Effective Date” means the date as of which this Agreement is made as set
forth in the introductory paragraph.

1.15 “Enzyme Libraries” means all collections of (i) live organisms, cell
extracts, nucleic acid extracts, nucleic acids cloned into vectors;
(ii) proteins, polypeptides and enzymes included in the SPEED collection; and
(iii) other organic compositions, in each case of clauses (i), (ii) and
(iii) contained in, or derived or manufactured from, samples of diverse
biological materials, which collections are expressly listed and described on
Schedule 1.15 and which were Purchased Assets (as defined in the Asset Purchase
Agreement) or were assets of the Biofuels Subsidiaries, in each case existing at
the Effective Date.

1.16 “Enzyme Libraries License” has the meaning given to such term in
Section 2.3.

1.17 “Intellectual Property” means any of the following: (i) (a) Patent Rights
which are expressly listed and identified on Schedule 1.17 and (b) Patent Rights
arising from prosecution or maintenance of such Patent Rights expressly listed
and identified on Schedule 1.17, (ii) registered and unregistered copyrights in
both published and unpublished works and all moral rights, and all applications,
registrations, renewals and extensions in connection therewith, together with
all translations thereof which are expressly listed and identified on
Schedule 1.17, (iii) any of the following which are expressly listed and
identified on Schedule 1.17: methods and/or materials, technical information,
technologies, systems, processes, procedures, know-how, data, trade secrets (as
such are determined under applicable law), samples, inventions (whether
patentable or unpatentable), compositions, devices, molecules, genetically
engineered organisms, formulae, illustrations, works of authorship,
compilations, programs, schematics, designs, drawings, technical plans,
prototypes, production and manufacturing processes and techniques, research,
development activities and plans, specifications, computer programs, object and
source code, databases, passwords, log on identifiers, algorithms and mask
works, (iv) registered and unregistered trademarks, service marks, domain names,
trade dress and product configurations, logos, trade names, together with all
translations, adaptations, modifications, derivations and combinations thereof
and all applications, registrations, renewals and extensions in connection
therewith which are expressly

 

3



--------------------------------------------------------------------------------

listed and identified on Schedule 1.17 (collectively, the “Trademarks”), and
(v) all of the foregoing contained or embodied in or with respect to any
Software which are expressly listed and identified on Schedule 1.17, all of
which were Purchased Assets or acquired by BP as assets of the Biofuels
Subsidiaries existing at the Effective Date.

1.18 “LC Business” means the researching, development, manufacture and
commercialization (including without limitation to make or have made, use or
have used, practice or have practiced, improve or have improved, import or have
imported, export or have exported, market or have marketed, distribute or have
distributed, license, sell, offer for sale or have sold) of lignocellulosic
ethanol and other lignocellulosic biofuels and lignocellulosic bioproducts,
lignocellulosic butanol and lignocellulosic diesel biofuels, including without
limitation conversion of cell wall sugars and/or cell wall sugar compounds into
biofuels or bioproducts (which for the avoidance of doubt excludes starch to
ethanol, starch to other biofuels and starch to bioproducts), carried on or
conducted by BP and/or any of its Affiliates.

1.19 “LEAP Program Intellectual Property” means the Intellectual Property and
Licensed Intellectual Property developed, acquired or licensed as part of the
ongoing research and development activities commonly known as the LEAP project,
including without limitation, those projects funded in whole or in part by the
United States Department of Energy or BP and expressly listed and described on
Schedule 1.19, but not including any intellectual property arising from or with
respect to Licensee’s research and development project(s) with Syngenta
Participations AG.

1.20 “Licensed Intellectual Property” means the intellectual property rights
granted to BP or any Biofuels Affiliate pursuant to a license, sublicense or use
right under or pursuant to any Third Party Licensor Agreement expressly listed
and identified on Schedule 1.20, which were Purchased Assets or acquired by BP
as assets or licenses of the Biofuels Subsidiaries existing at the Effective
Date.

1.21 “Licensed Rights” means the Intellectual Property, the Licensed
Intellectual Property, and the Enzyme Libraries, subject to all Third Party
Consents and the terms of all Third Party Licensor Agreements and all Third
Party Licensee Agreements.

1.22 “Licensee” means Verenium Corporation, a Delaware corporation, or any
successor or assign pursuant to Section 12.3.

1.23 “Licensee Improvements” means any improvements, additions, modifications,
developments, enhancements, updates, derivative works, transformations,
translations, adaptations and other changes in or to the Licensed Rights,
including any new or improved process, application, method of use, method of
manufacture, composition of matter, tool, system, technology, design change,
manufacturing or processing technique, or any other invention, discovery or
creation, arising or derived from or arising as a result of the practice of any
of the Licensed Rights pursuant to this Agreement, including any product derived
from the Enzyme Libraries covered by any of the foregoing.

 

4



--------------------------------------------------------------------------------

 

1.24 “Licensee Indemnitees” mean Licensee, each of Licensee’s Affiliates, and
the officers, directors, independent contractors, partners, shareholders,
members, managers, employees, agents, and successors and assigns of Licensee and
Licensee’s Affiliates.

1.25 “Losses” has the meaning given such term in Section 8.1.1.

1.26 “Party” means either BP or Licensee and they may be referred to
collectively as “Parties.” A reference to a “Party” includes that Party’s
successors in title and assigns or transferees permitted in accordance with the
terms of this Agreement.

1.27 “Patent Rights” means all issued patents and pending unpublished and
published patent applications (including certificates of invention, applications
for certificates of invention and priority rights) in any country or region,
including all plant patents and design patents, provisional applications,
substitutions, continuations, continuations-in-part, continued prosecution
applications including requests for continued examination, divisional
applications and renewals, and all letters patent or certificates of invention
granted thereon, and all reissues, reexaminations, extensions, term
restorations, renewals, substitutions, confirmations, registrations,
revalidations, revisions and additions of or to any of the foregoing, and all
counterparts of any of the foregoing, as well as the rights to file for, and to
claim priority to, such patent rights.

1.28 “Person” means any individual, corporation, association, partnership
(general or limited), joint venture, trust, estate, limited liability company,
limited liability partnership, unincorporated organization, government (or any
agency or political subdivision thereof) or other legal entity or organization.

1.29 “Receiving Party” means any Party or its Affiliate that receives or has
access to Confidential Information of the other Party or its Affiliate.

1.30 “Retained Enzyme Libraries” means all collections of (i) live organisms,
cell extracts, nucleic acid extracts, nucleic acids cloned into vectors;
(ii) proteins, polypeptides, enzymes; and (iii) other organic compositions, in
each case of clauses (i), (ii) and (iii) contained in, or derived or
manufactured from, samples of diverse biological materials which collections
were Excluded Assets (as defined in the Asset Purchase Agreement) existing at
the Effective Date and expressly listed and described on Schedule 1.30 hereto.

1.31 “Sale of Commercial LC Product” means the sale, license or other transfer
by Licensee, any of its Affiliates or any of their respective Sublicensees, to a
Third Party end user of a Commercial LC Product.

1.32 “Software” means all computer software, the tangible media on which it is
recorded (in any form) and all supporting documentation, including, without
limitation, input and output format, program listings, narrative descriptions,
source code, object code, executable code, algorithms, logic and development
tools, operating instructions, construction and design specifications, training
materials and user manuals, and data and databases, including those pertaining
to the design, operation, maintenance, support, development, performance, and
configuration of such software, together with all translations, adaptations,
modifications, derivations, combinations and derivative works thereof.

 

5



--------------------------------------------------------------------------------

 

1.33 “Software Contract” means any contract which conveys or grants BP or any of
its Biofuels Affiliates rights to access or use Software.

1.34 “Sublicense” means any grant by Licensee of a written sublicense under the
Licensed Rights pursuant to the terms of this Agreement.

1.35 “Sublicensee” means any Third Party to whom Licensee grants a Sublicense.

1.36 “Term” has the meaning given such term in Section 10.1 of this Agreement.

1.37 “Third Party” means a Person other than the Parties to this Agreement and
their respective Affiliates.

1.38 “Third Party Licensee Agreements” means any agreement pursuant to which BP
or any of the Biofuels Affiliates has granted a license or sublicense under the
Licensed Rights to any Third Party as of the Effective Date.

1.39 “Third Party Consents” means the applicable prior consent, sublicense
and/or permission of any and all Third Parties, whether such Third Party is a
licensor(s) of any of the Licensed Intellectual Property (“Third Party
Licensor”) or otherwise, to the grant under any of the Intellectual Property or
Licensed Intellectual Property of any of the rights proposed to be granted to
Licensee hereunder, in the form as may be required by any such Third Party from
time to time.

1.40 “Third Party Licensor Agreement” means an agreement pursuant to which a
Third Party Licensor licenses or sublicenses to BP or a Biofuels Affiliate
rights with respect to intellectual property rights owned or controlled by such
Third Party Licensor, including without limitation any Software Contract.

1.41 “Verenium Change in Control” means the acquisition of Licensee by any Third
Party on or before the fifth anniversary of the Effective Date by means of any
transaction or series of related transactions to which Licensee is a party
(including, any stock acquisition, merger or consolidation), in which
transaction or series of transactions (i) the holders of outstanding voting
securities of Licensee immediately prior to such transaction or such series of
related transactions do not hold, directly or indirectly, at least 50% of the
combined outstanding voting power of the acquiring entity, the surviving entity
(or Licensee if it is the surviving entity in such transaction), or the
acquiring entity’s or the surviving entity’s (or Licensee’s if it is the
surviving entity in such transaction) direct or indirect parent entity,
immediately after such transaction or series of related transactions, (ii) the
members of the board of directors of Licensee immediately prior to such
transaction or series of related transactions do not constitute at least a
majority of the board of directors of the acquiring entity or the surviving
entity (or Licensee if it is the surviving entity of such transaction or such
series of related transactions) immediately after such transaction or such
series of related transactions, or (iii) the transfer or sale of all or
substantially all of the collective business or assets of Licensee, including
any such transfer or sale effected of all or substantially all of the collective
business or assets of Licensee through a bankruptcy proceeding (whether
voluntary or involuntary) or an assignment for the benefit of creditors.

 

6



--------------------------------------------------------------------------------

 

1.42 “Third Party Consent Payments” has the meaning given it in Section 2.6 of
this Agreement.

1.43 “Verenium Field of Use” means any field of use outside of and excluding the
BP Field of Use.

1.44 “Verenium License Agreement” means the Verenium License Agreement between
BP and Licensee, dated as of the Effective Date, as may be amended in accordance
with its terms.

1.45 “Verenium Non-Competition Agreement” means the Verenium Non-Competition
Agreement between BP and Licensee, dated as of the Effective Date, as may be
amended in accordance with its terms.

ARTICLE II

License Grant

2.1 License Grant. Subject to the terms and conditions contained in this
Agreement, BP for itself and the Biofuels Affiliates hereby grants to Licensee
and its Affiliates a nonexclusive, worldwide, royalty free and fully paid,
nontransferable (except as provided in Section 12.3), perpetual and irrevocable
(except as expressly provided in Sections 2.3 and 2.8 below) right and license,
with the right to sublicense solely as set forth in Section 2.2 hereof, under
and with respect to the Intellectual Property and the Licensed Intellectual
Property, to make or have made, use or have used, practice or have practiced,
improve or have improved, research or have researched, develop or have
developed, modify or have modified, enhance or have enhanced, create derivative
works of or have derivative works created, market or have marketed, distribute
or have distributed, import or have imported, export or have exported, sell,
offer for sale, have sold or otherwise dispose of, products or services in all
fields of use, in each case subject to all applicable Third Party Licensor
Agreements and Third Party Consents and to all applicable Third Party Licensee
Agreements, provided, however, the right and license under and with respect to
that portion of the Intellectual Property and the Licensed Intellectual Property
which is comprised of the LEAP Program Intellectual Property is and shall be
limited to the Verenium Field of Use.

Licensee for itself and its Affiliates agrees not to practice or use the
Intellectual Property and the Licensed Intellectual Property except as expressly
permitted by this Agreement.

2.2 Sublicenses. The license granted in Section 2.3 with respect to the Enzyme
Libraries is not sublicensable, or otherwise transferrable by Licensee or its
Affiliates except as expressly set forth in Sections 2.3 and 12.3 hereof. Except
as provided in the immediately preceding sentence, Licensee and its Affiliates
may enter into Sublicenses for the Intellectual Property and the Licensed
Intellectual Property, as Licensee may determine in its sole discretion,
provided that: (a) promptly upon execution of a Sublicense, Licensee and its
Affiliates shall furnish BP with the name and current mailing address of each
Sublicensee and with a copy of each Sublicense (which such information,
including such Sublicense, shall be treated as Confidential Information of
Licensee pursuant to Article VI below and which by necessity may be redacted in
part); and (b) the terms of any such Sublicense shall be consistent with the
terms of this Agreement.

 

7



--------------------------------------------------------------------------------

 

2.3 Enzyme Libraries. Subject to the terms and conditions contained in this
Agreement, BP for itself and the Biofuels Affiliates hereby grants to Licensee
and its Affiliates a non-exclusive, worldwide, royalty free and fully paid,
nontransferable (except as provided in this Section 2.3 and in Section 12.3),
non-assignable, non-sublicensable, perpetual and irrevocable (except as provided
below) right and license to BP’s right, title and interest in and to the Enzyme
Libraries to use, improve, modify, enhance, create derivate works of or an
accession to, update, adopt, transform, translate or change any of the contents
of the Enzyme Libraries, subject to all applicable Third Party Licensor
Agreements, Third Party Consents, and Third Party Licensee Agreements (the
“Enzyme Libraries License”); provided, however, that upon a Verenium Change in
Control, the Enzyme Libraries License shall be limited to the Verenium Field of
Use, unless either (i) there has been a Sale of Commercial LC Product prior to
such Verenium Change in Control (provided that and for so long as the
obligations in Section 5.2 have been and are being satisfied by Licensee), or
(ii) Licensee or one of its Affiliates acquires a BP Field of Use License from
BP in accordance with Section 2.4. For the avoidance of doubt, notwithstanding
the limitations contained in this Section 2.3 with respect to the Enzyme
Libraries License, Licensee and its Affiliates shall be permitted to sell any
products derived from the Enzyme Libraries that are covered by any Licensee
Improvements.

BP shall deliver to Licensee a copy of the Enzyme Libraries by delivering or
allowing Licensee access to collect a clone or an aliquot of the culture from
the Enzyme Libraries, at Licensee’s sole cost and expense. The Enzyme Libraries
are non-transferable and non-assignable by Licensee and its Affiliates except as
expressly set forth in Section 12.3 hereof, and no right with respect to the
Enzyme Libraries shall be sublicensable, by Licensee or its Affiliates, without
BP’s prior written consent, provided, however, that to the extent the Enzyme
Libraries contain an isolated clone of a gene or its DNA sequence, a subclone
thereof, or a purified enzyme produced therefrom, Licensee and its Affiliates
may transfer to any particular Third Party (including the Affiliates of such
Third Party) up to one hundred (100) unique samples (such samples to be
comprised of clones or DNA sequences, subclones and/or enzymes totaling one
hundred (100) in the aggregate) without the prior written consent of BP, subject
to a written agreement with such Third Party that includes confidentiality and
non-use obligations consistent with the terms of this Agreement.

2.4 BP Field of Use License. In the event at the time of a Verenium Change in
Control there has not been at least one Sale of Commercial LC Product, then
within six (6) months from the Verenium Change in Control Licensee or its
acquiror shall have the right to obtain from BP the Enzyme Libraries License in
the BP Field of Use on terms to be mutually agreed upon between BP and Licensee
or its acquiror pursuant to a separate written license agreement between BP and
Licensee or its acquiror (the “BP Field of Use License”). With respect to the BP
Field of Use License, the following terms shall be applicable:

(a) a one time, upfront lump sum payment of US $2,000,000 to BP payable on the
date of execution of the BP Field of Use License;

 

8



--------------------------------------------------------------------------------

 

(b) a maintenance fee of US $100,000 per month payable to BP for the longer of
(i) three (3) years from the Verenium Change in Control, or (ii) the longest
remaining unexpired time period under the provisions of Section 3(a), (b) or
(c) of the Verenium Non-Competition Agreement;

(c) a running royalty at the rate of 1.5% of gross revenues generated by any
Sale of Commercial LC Product in the BP Field of Use, payable for 10 years from
the first such Sale of Commercial LC Product. The running royalty rate shall be
paid to BP no less frequently than on an annual basis. Upon BP’s written
request, Licensee or its acquiror shall provide sufficient evidence of
derivation, history, or heritage of any Commercial LC Product;

(d) through the use of an independent auditor, and subject to certain reasonable
restrictions (at reasonable times, upon reasonable prior notice, once per year,
use of clean teams, etc., consistent with Section 2.9 below), BP shall have the
right to inspect and audit Licensee’s, its Affiliates’ or its
successor-in-interest’s use of the Licensed Rights in the BP Field of Use; and

(e) Upon notice to BP to acquire the BP Field of Use License, the Non-Assert
provisions of Section 3.2 with respect to the Enzyme Libraries and the related
Licensed Rights in the BP Field of Use that previously terminated upon the
Verenium Change in Control shall be reinstated between BP and Licensee and/or
Licensee’s successor-in-interest.

2.5 Regulatory Submissions. Licensee, in its discretion, shall have the right to
submit any regulatory submissions. Licensee shall own all right, title and
interest in and to such regulatory submissions and approvals, all information
and data thereunder, and all such government authorizations, registrations and
approvals shall be in the name of Licensee. BP, at Licensee’s request, shall
provide all requested assistance with respect to the regulatory submissions,
approvals and/or any other communications arising from Licensee’s actions under
this Section 2.5. Licensee shall reimburse BP’s reasonable costs and expenses
incurred with respect to such requested assistance based upon an agreed budget
for such costs and expenses upon presentation by BP of invoices or receipts from
a Third Party documenting the amount and payment of such reasonable costs and
expenses.

2.6 Third Party Consents. Notwithstanding any other provision of this Agreement,
neither BP nor its Biofuels Affiliates are required to make a disclosure of any
Licensed Rights, including any Licensed Intellectual Property (including any
Software Contract), or procure any rights on Licensee’s behalf, or grant any
right, license or sublicense under or to any of the foregoing, to the extent
that such Licensed Rights were acquired from a Third Party Licensor under a
Third Party Licensor Agreement that prevents or restricts disclosure of such
Licensed Rights or the granting of rights, licenses or sublicenses under such
Licensed Rights, or such disclosure is otherwise subject to a Third Party
Consent requirement, except that (a) if the Third

 

9



--------------------------------------------------------------------------------

Party Licensor Agreement restricts disclosure of such Licensed Rights only to a
sublicensee that is bound by confidentiality obligations, then BP shall disclose
such Licensed Rights to Licensee subject to the confidentiality obligations of
Article VI, and (b) if the Third Party Licensor Agreement restricts disclosure
of such Licensed Rights or the granting of rights, licenses or sublicenses under
such Licensed Rights by requiring the prior written consent of the Third Party
Licensor, then Licensee may seek the Third Party Consent, and, if Licensee
obtains such Third Party Consent, BP shall grant the license or sublicense under
such Licensed Rights pursuant to Section 2.1 or Section 2.3. BP shall not be
required to assist Licensee in any way or secure on Licensee’s behalf, any Third
Party Consents. Licensee shall be solely responsible for the payment of any
money or other consideration that may be required to be paid or given to such
Third Party at any time to secure, provide or obtain any Third Party Consents
(collectively, “Third-Party Consent Payments”). At no time shall BP be obligated
to pay any money or any other consideration or to amend the terms of any Third
Party Licensor Agreements, at any time to secure, provide or obtain any
Third-Party Consent. The disclosure, license, sublicense or use of the Licensed
Rights hereunder shall be made subject to any confidentiality obligations or
other restrictions required under the Third Party Licensor Agreement pursuant to
which such Licensed Rights were acquired from such Third Party. If a Third Party
Licensor Agreement provides a non assert right or protection with respect to
Patent Rights to BP or any of its Biofuels Affiliates, if and to the extent the
express terms of such non assert provide or extend the benefits or protections
of such provision expressly to a sublicensee of BP or any of its Biofuels
Affiliates, then subject to the terms of the Third Party Licensor Agreement,
Licensee will be entitled to the benefits or protections of such provision to
the extent expressly allowed by such Third Party Licensor Agreement and provided
(x) BP and its Biofuels Affiliates shall be under no obligation to pay any money
or any other consideration or to amend the terms of any Third Party Licensor
Agreements at any time to secure, provide or obtain the benefits of such non
assert provision to Licensee or its Affiliates, (y) BP and its Biofuels
Affiliates shall not be required to make any claim or engage in any litigation
or other proceeding to obtain the benefit of any such non assert provision for
Licensee and its Affiliates, and (z) Licensee and its Affiliates shall be
required to adhere to the express terms of such non assert provision and not
cause BP or its Biofuels Affiliates to be in breach of or default under such
Third Party Licensor Agreement.

2.7 Third Party Licensee Agreement Restrictions. If any Licensed Rights are
subject to licenses or sublicenses granted to Third Parties as of the Effective
Date under any Third Party Licensee Agreement, to the extent that such Licensed
Rights granted hereunder conflict with the terms of such Third Party Licensee
Agreement, such Licensed Rights granted hereunder are granted subject to such
terms of such Third Party Licensee Agreement.

2.8 Trademarks and Quality Control. Licensee acknowledges and agrees to the
importance to BP and BP’s goodwill and reputation of maintaining high, uniform
standards of quality in the products sold and services provided by Licensee and
its Affiliates using the Trademarks. Licensee and its Affiliates will continue
to meet or exceed the quality standards in Licensee’s business as Licensee
maintains on the Effective Date. Upon BP’s reasonable request, during normal
business hours, with reasonable prior notice and not more than once per year
(and additionally to the extent that an audit shows that Licensee and its
Affiliates are not using the Trademarks in material conformance with the terms
of this Section 2.8), Licensee and its Affiliates agree to allow BP to verify,
audit and inspect samples of Licensee’s products and services which are used
with, on or with respect to the Trademarks, including packaging and

 

10



--------------------------------------------------------------------------------

advertising, to confirm quality standards are being met. Licensee and its
Affiliates agree to permit such inspection and to cooperate fully with
representatives of BP during any such inspection. If BP, in its discretion,
determines that any of Licensee’s or its Affiliate’s use of a particular
Trademark fails to comply with the limitations set forth herein, Licensee and/or
its Affiliates shall have thirty (30) days from the date of notice of such
failure in which to cure any such default. If such failure is not cured within
such thirty (30) day period, BP shall have the right to terminate the license
and right with respect to that particular Trademark as part of the Licensed
Rights, and the right and license to that particular Trademark shall revert to
BP and its Affiliates.

2.9 Audit of Licensed Rights. BP shall have the right to inspect at its expense,
through an independent auditing firm in the United States reasonably acceptable
to Licensee, which acceptance will not be unreasonably delayed or denied by
Licensee (“Technology Auditor”), Licensee’s and its Affiliates’ use of the
Licensed Rights limited to once per year (and additionally to the extent that an
audit shows that Licensee and its Affiliates are not using the Licensed Rights
in material conformance with the terms of this Agreement) to confirm to BP
Licensee’s and its Affiliates’ compliance with this Agreement. Any such
inspections shall be conducted during normal business hours at reasonable times
and upon reasonable prior written notice. If any such inspection reveals that
Licensee and its Affiliates are not using the Licensed Rights in material
conformance with the terms of this Agreement, Licensee and its Affiliates shall
promptly take corrective action as directed by BP, and Licensee and its
Affiliates shall, as soon as commercially possible using Licensee’s and its
Affiliates reasonable commercial efforts, provide evidence of such corrective
action to BP including (a) furnishing to BP a written certification from an
officer of Licensee that the corrective action has been taken and completed in
all material respects, and (b) allowing the Technology Auditor to reinspect the
use of the Licensed Rights to verify the corrective action has been taken and
completed in all material respects. If Licensee or its Affiliates do not take
and complete the corrective action(s) as soon as commercially possible using
Licensee’s and its Affiliates’ reasonable commercial efforts, BP may exercise
its rights and remedies under this Agreement, at law and in equity with respect
thereto.

2.10 Biodiversity Agreements. If Licensee owes any payment under any
biodiversity agreement referenced in Section 3.11 of the Disclosure Schedules to
the Asset Purchase Agreement as a result of any sale, license or other transfer
by BP or any of its Affiliates or their respective licensees to a Third Party of
any product developed or produced through the use of the Enzyme Libraries and/or
the use of that portion of the Intellectual Property or the Licensed
Intellectual Property that covers the Enzyme Libraries, Licensee will invoice BP
for the amount of such payment, and BP shall pay the invoice within thirty
(30) days after the receipt of the invoice. BP shall have the right to negotiate
with the other contracting party or parties under any such biodiversity
agreement with respect to any such payments or other terms, including with
respect to entering into a new biodiversity agreement to replace any existing
agreement and Licensee shall cooperate with BP and use all commercially
reasonable efforts to assist BP in obtaining a change in such terms or entering
into a new biodiversity agreement.

 

11



--------------------------------------------------------------------------------

 

ARTICLE III

Licensee Improvements; Licensee Non-Assert

3.1 Licensee Improvements. Subject to any applicable Third Party Licensor
Agreement and Third Party Consent and Third Party Licensee Agreement, all right,
title and interest in and to all Licensee Improvements derived from or arising
as a result of the practice of the Licensed Rights by Licensee, its Affiliates
or Sublicensees, as permitted by this Agreement, which Licensee, its Affiliates
or Sublicensees may have or acquire (other than through BP), make or develop, or
have made or developed, solely or jointly with any other Person or Persons,
shall be owned by Licensee, its Affiliates or Sublicensees, respectively.

3.2 Licensee Non-Assert. In the event that the use or practice (a) by BP or its
Affiliates of the Retained Enzyme Libraries in the BP Field of Use pursuant to
the Verenium License Agreement, (b) by BP, its Affiliates or licensees of the
Enzyme Libraries, or (c) by BP, its Affiliates or licensees of the LEAP
Intellectual Property, including without limitation in each case any
modification, enhancement, derivative, transformation, translation or change to
any Enzyme Libraries or Retained Enzyme Libraries made by BP or its Affiliates
or sublicensees, or resulting from BP’s or its or its Affiliates’ or
sublicensees’ exploitation of the LEAP Intellectual Property (collectively, “BP
Activities”), would infringe any (i) Patent Right of Licensee or its Affiliates
that claims any Licensee Improvement or any modification, enhancement,
derivative, transformation, translation or change to any of the Enzyme Libraries
or Retained Enzyme Libraries made by Licensee or its Affiliates or (as
applicable) licensees or (ii) a patent issuing from an application filed by
Licensee or its Affiliates pursuant to Section 4.3.4 (“Licensee Improvement
Patent Rights”), then Licensee hereby covenants to BP and its Affiliates and (as
applicable) licensees that Licensee and its Affiliates will not, and Licensee
will cause the applicable Third Party that owns or has been granted a license or
sublicense to any Licensee Improvement Patent Rights not to, assert or enforce
such Licensee Improvement Patent Rights against BP or its Affiliates or (as
applicable) licensees solely with respect to the BP Activities in the BP Field
of Use.

ARTICLE IV

Disclosure of Licensed Rights and Marking

4.1 Disclosure. All disclosures of Licensed Rights under this Agreement shall be
made at locations in the United States of America designated by BP, except as
otherwise provided for in this Agreement.

4.2 Marking. Licensee agrees to mark any Licensed Rights with the appropriate
(a) Patent Rights patent number pursuant to the terms of 35 United States Code
¶ 287 and/or (b) any other BP registration number(s) or BP proprietary rights
designations as applicable.

4.3 Assignment of Patent Rights Prior To Abandonment and Patent Applications.

4.3.1 BP shall be under no obligation to file or prosecute any patent
application, secure any patent, or maintain any patent application or patent
under the Licensed Rights. However in the event that BP decides not to continue
prosecution of or not to pay any

 

12



--------------------------------------------------------------------------------

required taxes or maintenance fees for any such patent application or patent
within the Licensed Rights, then BP shall, at least ninety (90) days before the
date which such action is required, send written notice to Licensee advising of
such decision and shall maintain any such application or patent active up to
such date.

4.3.2 Upon receipt of the notice provided for in Section 4.3.1, Licensee shall
have the right but not the obligation to take action at its own expense to
maintain such patent application or patent active. If Licensee decides to
maintain such patent application or patent active, Licensee will provide written
notice of such decision and BP shall have no obligation to take any action or do
anything other than the following upon receipt of written request from Licensee:

(a) Promptly assign such patent application or patent or such invention to
Licensee or its designee; and

(b) Provide Licensee or its designee with such information and documents
necessary to maintain such patent application or patent active or in force.

4.3.3 In the event of an assignment pursuant to Section 4.3.2, Licensee agrees
to grant and shall grant to BP and its Affiliates a fully paid up, irrevocable,
non-exclusive, worldwide immunity from suit under the assigned patent
application or patent or any patent application filed for any assigned
invention. The immunity from suit granted in this Section 4.3.3 shall convey to
BP and its Affiliates the right to exercise all rights of the new owner, or its
designee as the case may be, except for the right to:

(a) convey title;

(b) grant exclusive licenses; and

(c) sue for enforcement,

under the Verenium License Agreement.

4.3.4 Following a written request by Licensee to BP to prepare and file a patent
application on an invention or file a patent application in an additional
jurisdiction, within the Licensed Rights, if BP notifies Licensee in writing
within ninety (90) days after receipt of such request that it does not intend to
prepare and file a patent application on such invention, Licensee shall have the
right to prepare and file such patent application on such an invention or in
such an additional jurisdiction, at Licensee’s sole cost and expense, and
Licensee will provide written notice to BP of its exercise of such right. BP
shall provide Licensee or its designee with such information and documents
necessary to prepare and file such patent application. BP shall assign and
hereby assigns to Licensee all BP’s right title and interest in and to such
patent application.

4.3.5 In the event Licensee does not choose to take action at its own expense to
maintain such patent application or patent active or to file a patent
application on such an invention, and fails to give the required notice under
Section 4.3.2 or 4.3.4 as applicable,

 

13



--------------------------------------------------------------------------------

then BP shall be free to sell, assign or otherwise transfer said patent
application or patent to any Third Party, including any competitor of either
Licensee or BP notwithstanding any other restriction, but subject to the grant
of Licensed Rights hereunder as subject to Section 4.3.3 above.

ARTICLE V

Fully Paid License

5.1 Royalty Free, Fully Paid Licenses. Subject to Sections 2.1, 2.3 and 5.2, the
licenses and other rights granted pursuant to this Agreement by BP to Licensee
and its Affiliates shall be royalty-free and deemed fully paid-up in
consideration for the Parties entering into and consummating the transactions
contemplated by the Asset Purchase Agreement.

5.2 Commercial LC Product Royalty Terms.

5.2.1 If prior to a Verenium Change in Control, there has been at least one Sale
of Commercial LC Product, then the following payments shall be made to BP by
Licensee:

(a) a one time, upfront lump sum payment of US $2,000,000 to BP payable to BP
upon the Verenium Change in Control;

(b) a maintenance fee of US $100,000 per month payable to BP for the longer of
(i) three (3) years from the Verenium Change in Control, or (ii) the longest
remaining unexpired time period under the provisions of 3(a), (b) or (c) of the
Verenium Non-Competition Agreement; and

(c) a running royalty at the rate of 1.5% of gross revenues generated from any
Sale of Commercial LC Products in the BP Field of Use, payable for ten
(10) years from the Verenium Change in Control. The running royalty rate shall
be paid to BP during any twelve (12) month period commencing on the date of the
Verenium Change in Control and ending on the anniversary thereof each year (each
a “Reporting Year”). Upon BP’s written request, Licensee or its acquiror shall
provide sufficient evidence of derivation, history, or heritage of any
Commercial LC Product. BP shall invoice Licensee for royalties due under this
provision within thirty (30) days after the end of the Reporting Year, and
Licensee shall pay the invoice within thirty (30) days after the receipt of the
invoice. Any payment due by Licensee to BP under this Section 5.2.1(c) that is
not paid during the thirty (30) day period shall bear interest, from the
thirty-first (31st) day following receipt of the invoice relating thereto until
the date such amount is paid, at the rate of one percent (1%) per month or the
maximum rate permitted by law, if less. Licensee shall pay all expenses and
fees, including reasonable attorneys’ fees and court costs, incurred in the
collection of any past due amount.

 

14



--------------------------------------------------------------------------------

 

5.2.2 Licensee shall keep complete, true and accurate books and records of all
Sales of Commercial LC Product in the BP Field of Use in accordance with
generally accepted accounting principles in sufficient detail for BP to
determine the amounts of the running royalty due under Section 5.2.1(c) of this
Agreement. Licensee will keep such books and records for at least six (6) years
following the end of the Reporting Year to which they pertain.

5.2.3 BP may, at its expense (except as provided for in this Section 5.2.3),
cause an independent, certified public accounting firm selected by it and
reasonably acceptable to Licensee (the “Audit Team”) to audit during ordinary
business hours and upon mutually agreed upon times, but no more than once in
respect of any Reporting Year, only those books and records of Licensee, its
Affiliates and Sublicensees that pertain to the calculation of royalties under
Section 5.2.1(c) for any given Reporting Year, and the correctness of any
payments made or required to be made to or by Licensee during such time, and any
report underlying such payment (or lack thereof), pursuant to the terms of this
Agreement. Prior to commencing its work pursuant to this Agreement, the Audit
Team shall enter into a customary confidentiality agreement with Licensee. The
Audit Team shall treat all information obtained in such audit as Confidential
Information and shall not disclose the same to BP or others, except that the
Audit Team may disclose to BP whether the calculation of royalties due under
this Agreement was correct or incorrect, and if incorrect, the amount by which
such calculation was incorrect. If any audit shows any under-reporting or
underpayment of royalties by Licensee, Licensee shall remit such underpayment to
BP within thirty (30) days of receiving the final audit report establishing such
obligation. Further, if the audit for any one or more Reporting Years shows an
under-reporting or underpayment for that period in excess of 10% of the amounts
properly determined, Licensee shall reimburse BP for its reasonable
out-of-pocket expenses of such audit, which reimbursement shall be made within
thirty (30) days of receiving appropriate invoices and other support for such
audit-related costs. If any audit shows any over-reporting or overpayment of
royalties by Licensee, BP shall remit such overpayment to Licensee within thirty
(30) days of receiving the final audit report establishing such obligation.
Nothing contained herein is intended to waive or limit Licensee’s right to
contest the accuracy of any audit undertaken by BP.

ARTICLE VI

Confidentiality

6.1 Confidentiality. During the Term, each Party in its capacity as a Receiving
Party (on behalf of itself and its Affiliates) shall hold all Confidential
Information of the Disclosing Party in confidence and shall not disclose, use,
copy, publish, distribute, display, disseminate, provide access to or in any way
disburse any Confidential Information, except: (a) as reasonably necessary to
carry out its responsibilities under this Agreement; (b) as otherwise allowed
under this Agreement; or (c) with written consent of the Disclosing Party. The
Receiving Party will use at least the same standard of care as it uses to
protect proprietary or confidential information of its own (but no less than
reasonable care) to ensure that its and its Affiliates’ employees, agents,
consultants and other representatives do not disclose or make any unauthorized
use of the Confidential Information of the Disclosing Party.

 

15



--------------------------------------------------------------------------------

 

6.2 Exceptions. The obligations set forth in Section 6.1 shall not apply to any
portion of Confidential Information which the Receiving Party can prove by
competent evidence:

6.2.1 is now, or hereafter becomes, through no act or failure to act on the part
of the Receiving Party or its Affiliates in breach of this Agreement, generally
known or available;

6.2.2 is known by the Receiving Party or its Affiliates at the time of receiving
such information as evidenced by documentation pre-dating disclosure to the
Receiving Party or its Affiliates by the Disclosing Party;

6.2.3 is furnished to the Receiving Party by a Third Party that is free to
disclose to others without breach of any obligation of confidentiality or
non-disclosure; or

6.2.4 was independently developed by the Receiving Party or its Affiliates
without reference to information provided by the Disclosing Party, as evidenced
by clear documentation.

6.3 Permitted Disclosures. The Receiving Party and its Affiliates are expressly
authorized to disclose Confidential Information of the Disclosing Party as
expressly permitted by this Agreement or if and to the extent such disclosure is
reasonably necessary in the following instances:

6.3.1 exercising the rights and performing the obligations of the Receiving
Party under this Agreement;

6.3.2 prosecuting or defending litigation as permitted by this Agreement;

6.3.3 complying with applicable laws and regulations;

6.3.4 disclosure to FDA, DOE, USDA or EPA or any comparable or successor
government agencies worldwide;

6.3.5 disclosure to employees, agents, consultants and independent contractors
of the Receiving Party and its Affiliates only on a need-to-know basis and
solely as necessary in connection with the performance of this Agreement,
provided that each disclosee must be bound by similar obligations of
confidentiality and non-use at least as equivalent in scope as those set forth
in this Article VI prior to any such disclosure; or

6.3.6 disclosure to any bona fide potential investor, investment banker,
acquirer, merger partner, or other potential financial partner; provided that in
connection with such disclosure, the Disclosing Party shall inform each
disclosee of the confidential nature of such Confidential Information and use
reasonable efforts to cause each disclosee to treat such Confidential
Information as confidential.

 

16



--------------------------------------------------------------------------------

 

In the event the Receiving Party or any of its Affiliates is required to make a
disclosure of the Disclosing Party’s Confidential Information pursuant to
Section 6.3.2 or 6.3.3, it will, except where impracticable, provide the
Disclosing Party at least sufficient prior written notice of any such disclosure
so that the Disclosing Party may seek a protective order or other appropriate
remedy. Notwithstanding the foregoing, the Receiving Party and its Affiliates
shall take all reasonable action to preserve the confidentiality of the
Confidential Information of the Disclosing Party, including, without limitation,
by cooperating with the Disclosing Party to obtain a protective order or other
appropriate remedy.

6.4 Notice of Non-Permitted Disclosure. If the Receiving Party becomes aware of
any unauthorized use or disclosure of the Confidential Information of the
Disclosing Party, the Receiving Party shall promptly notify the Disclosing Party
in writing.

6.5 Injunctive Relief. Given the nature of the Confidential Information and the
competitive damage that would result to the Disclosing Party upon unauthorized
disclosure, use or transfer of its Confidential Information to any Third Party,
the Parties agree that monetary damages may not be a sufficient remedy for any
breach of this Article VI. In addition to all other remedies, the Disclosing
Party shall be entitled to seek specific performance and injunctive and other
equitable relief as a remedy for any breach or threatened breach of this
Article VI.

ARTICLE VII

Representations and Warranties

7.1 Representations and Warranties of BP. BP represents and warrants to Licensee
as of the Effective Date:

7.1.1 BP (a) is a limited liability company duly organized, validly existing and
in good standing under the laws of its jurisdiction of formation, and (b) has
all requisite power and authority to enter into this Agreement.

7.1.2 This Agreement is a valid and binding obligation of BP enforceable in
accordance with its terms, and does not conflict with any agreement, instrument
or understanding, oral or written, to which it is a party or by which it may be
bound, nor violate in any material respect any law or regulation of any court,
governmental body or administrative or other agency having jurisdiction over it.

7.2 BP Disclaimer. EXCEPT AS EXPRESSLY SET FORTH IN SECTION 7.1, BP EXPRESSLY
DISCLAIMS AND MAKES NO REPRESENTATION OR WARRANTY OF ANY KIND, EITHER EXPRESS OR
IMPLIED, INCLUDING WARRANTIES OF NON-INFRINGEMENT, MERCHANTABILITY OR FITNESS
FOR A PARTICULAR PURPOSE AND WARRANTIES BASED UPON COURSE OF DEALING OR TRADE
USAGE.

 

17



--------------------------------------------------------------------------------

 

7.3 Licensee’s Representations and Warranties. Licensee represents and warrants
to BP as of the Effective Date:

7.3.1 Licensee (a) is a corporation duly organized, validly existing and in good
standing under the laws of its incorporating jurisdiction, and (b) has all
requisite power and authority to enter into this Agreement.

7.3.2 This Agreement is a valid and binding obligation of Licensee enforceable
in accordance with its terms, and does not conflict with any agreement,
instrument or understanding, oral or written, to which it is a party or by which
it may be bound, nor violate in any material respect any law or regulation of
any court, governmental body or administrative or other agency having
jurisdiction over it.

7.4 Licensee Disclaimer. EXCEPT AS EXPRESSLY SET FORTH IN SECTION 7.3, LICENSEE
EXPRESSLY DISCLAIMS AND MAKES NO REPRESENTATION OR WARRANTY OF ANY KIND, EITHER
EXPRESS OR IMPLIED, INCLUDING WARRANTIES OF NON-INFRINGEMENT, MERCHANTABILITY OR
FITNESS FOR A PARTICULAR PURPOSE AND WARRANTIES BASED UPON COURSE OF DEALING OR
TRADE USAGE.

ARTICLE VIII

Risk Allocation

8.1 Indemnification.

8.1.1 By BP. Subject to the provisions of Section 8.4 and Article IX below, BP
hereby agrees to defend, indemnify and hold harmless the Licensee Indemnitees
from and against any losses, damages liabilities, expenses and costs, including
reasonable attorneys’ fees and legal expenses (“Losses”) incurred by any of the
Licensee Indemnitees as a result of any claim, demand, action or other
proceeding by any Third Party (“Claim”) arising from or related to (a) any
material breach of the representations, warranties, covenants or agreements of
BP under this Agreement; and (b) any negligence or intentional misconduct by BP,
its Affiliates or their respective employees, agents or representatives in
performing its covenants, agreements or obligations under this Agreement. The
foregoing indemnification, defense and hold harmless obligation will not apply
to the Licensee Indemnitees, respectively, in the event and to the extent that a
court of competent jurisdiction determines that such Claims arose as a result of
any Licensee Indemnitee’s respective negligence, intentional misconduct or
breach of this Agreement, but only up to and to the extent of the respective
Licensee Indemnitee’s proportional share of fault or responsibility.

8.1.2 By Licensee. Subject to the provisions of Section 8.4 and Article IX
below, Licensee hereby agrees to defend, indemnify and hold harmless the BP
Indemnitees from and against any Losses incurred by any of the BP Indemnitees as
a result of any Claim arising from or related to (a) any material breach of the
representations, warranties, covenants or agreements of Licensee under this
Agreement; and (b) any negligence or intentional misconduct by Licensee, its
Affiliates or their respective employees, agents or representatives in
performing the covenants, agreements or obligations under this Agreement. The
foregoing indemnification, defense and hold harmless obligation will not apply
in the event and to the extent that a court of competent

 

18



--------------------------------------------------------------------------------

jurisdiction determines that such Claims arose as a result of any BP
Indemnitee’s negligence, intentional misconduct or breach of this Agreement, but
only up to and to the extent of the respective BP Indemnitee’s proportional
share of fault or responsibility.

8.2 Procedure. To receive the benefit of indemnification under Section 8.1, the
Indemnitees must (a) promptly provide notification of the claim and reasonable
cooperation to the Indemnitor; provided that failure to promptly notify
Indemnitor will not limit the claim for indemnification hereunder except to the
extent that such failure actually prejudices Indemnitor, (b) tender to
Indemnitor complete control of the defense, settlement and compromise of the
claim; provided that Indemnitor will not settle any such claim without the
consent of Indemnitee unless a full release of Indemnitee is obtained from all
Third Party claimants; and (c) not make any admissions to any Third Party
regarding the claim or settle any indemnified claim except as approved by
Indemnitor in writing or as required by applicable law. Any Indemnitee may
participate in its defense at its own cost and expense and Indemnitor will
consult with Indemnitee in connection with defense and settlement. The foregoing
states the entire liability of the applicable Indemnitor in respect of any
Claim. Nothing contained in this provision or this Agreement is, however,
intended to require Indemnitor to pay to any Indemnitee any amount other than
(i) for the costs of Indemnitee’s defense, if Indemnitor elects not to defend;
and (ii) such amounts actually paid by Indemnitee to the Third Party claimant if
Indemnitor fails to pay the Third Party claimant directly for any settlement
approved by Indemnitor or any finally awarded judgment in favor of the Third
Party claimant.

8.3 Insurance. Unless self insured, each Party will procure and maintain
insurance, including product liability insurance, adequate to cover its
obligations hereunder and which are consistent with normal business practices of
prudent companies similarly situated at all times during the Term. It is
understood that such insurance will not be construed to create a limit of either
party’s liability with respect to its indemnification, defense or hold harmless
obligations under this Article VIII.

8.4 LIMITATION OF LIABILITY. EXCEPT FOR BREACH OF CONFIDENTIALITY OBLIGATIONS
UNDER ARTICLE VI OR AS OTHERWISE PROVIDED IN SECTION 8.1 WITH RESPECT TO THIRD
PARTY CLAIMS, NO PARTY WILL BE LIABLE TO ANY OTHER PARTY FOR LOST PROFITS OR FOR
ANY INDIRECT, INCIDENTAL, CONSEQUENTIAL, SPECIAL, PUNITIVE OR EXEMPLARY DAMAGES
IN CONNECTION WITH THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED BY THIS
AGREEMENT, HOWEVER CAUSED, UNDER ANY THEORY OF LIABILITY.

ARTICLE IX

Infringement

9.1 Notice. Each Party shall notify the other Party in writing of any known or
suspected Third Party activity that may infringe, misuse or in any way
misappropriate the Licensed Rights, which notice shall set forth available facts
with respect to such infringing activity.

 

19



--------------------------------------------------------------------------------

 

9.2 Infringement Actions – BP Rights.

(a) For any known or suspected Third Party activity that may infringe, misuse or
in any way misappropriate the Licensed Rights, BP shall have the right, but not
the obligation, to commence any action including, without limitation, notifying
the infringer to cease and desist all such infringing activity, filing a
complaint and/or instituting a law suit, for any known or suspected Third Party
activity that may infringe any of the Licensed Rights or otherwise misuse or
misappropriate any Licensed Rights (collectively, “Action”). In such instances
in which BP commences an Action, BP shall have sole control of any such Action
including, without limitation, any settlement negotiations. BP shall be
responsible for all costs and expenses for any Action that BP initiates.
Licensee agrees to cooperate with and join as a necessary party in any Action at
the request of BP and at BP’s expense. Licensee may be represented by Licensee’s
counsel in any such Action, at Licensee’s own expense, provided that Licensee’s
counsel shall act in an advisory but not controlling capacity.

(b) The prosecution, settlement, or abandonment of any Action brought under
Section 9.2(a) shall be at BP’s discretion.

(c) All recoveries by way of royalties, damages and claims (including penalties
and interest) with respect to an Action instituted during the Term, excluding
any prosecuted by Licensee under Section 9.3 below, shall belong to BP.

9.3 Infringement Actions – Licensee Rights.

(a) If a Third Party infringes, misuses or in any way misappropriates any of the
Licensed Rights, Licensee shall first make a written request that BP proceed in
accordance with Section 9.2. If BP fails or declines to proceed within ninety
(90) days after receipt of a written request by Licensee to do so, and BP does
not have a reason based upon a reasonable commercial interest of BP for failing
or declining to proceed in accordance with Section 9.2 hereof, then Licensee
shall have the right, but not the obligation, to take any Action in defense of
the Licensed Rights, provided, that Licensee provides BP written notice of the
Action, which notice shall include a description of the Action, promptly after
Licensee takes any Action. Any Action by Licensee pursuant to this Section 9.3
shall be at Licensee’s own expense, provided, that within thirty (30) days after
receipt of the notice of the Action, BP shall have the right to jointly
prosecute the Action and to fund up to one-half ( 1/2) the costs thereof.

(b) In such instances in which Licensee commences an Action, Licensee shall have
sole control of any such Action including, without limitation, any settlement
negotiations. BP may be represented by BP’s counsel in any such Action, at BP’s
own expense (subject to reimbursement under this section), provided that,
subject to BP’s right to jointly prosecute pursuant to Section 9.3(a) above,
BP’s counsel shall act in an advisory but not controlling capacity. BP will
cooperate with Licensee, at Licensee’s expense, and execute any documents
reasonably necessary for Licensee to exercise Licensee’s rights under this
Section.

 

20



--------------------------------------------------------------------------------

 

(c) All recoveries by way of royalties, damages and claims (including penalties
and interest) with respect to an Action instituted by Licensee pursuant to
Section 9.3(b) above, shall belong to Licensee.

ARTICLE X

Term

10.1 Term. The term of this Agreement (the “Term”) shall begin upon the
Effective Date and continue in perpetuity, unless terminated by the written
agreement of BP and Licensee.

10.2 Rights in Bankruptcy. The Parties agree and acknowledge that the rights
granted by this Agreement are licenses of rights to “intellectual property” as
such term is defined under Section 101 of the Title 11 of the United States
Code, 11 U. S. C. §§ 101-1330, as now in effect or hereafter amended (the
“Bankruptcy Code”). The Parties further acknowledge and agree that Licensee
shall retain and may fully exercise and enjoy all rights and elections available
to it under the Bankruptcy Code including those rights under Section 365(n) of
the Bankruptcy Code, as well as all other applicable laws and regulations. The
Parties further agree that in the event of the commencement of a bankruptcy
proceeding under the Bankruptcy Code by or against a licensor of rights to
intellectual property under this Agreement, Licensee shall be entitled to a
complete duplicate of (or complete access to, as appropriate) any such
intellectual property and all embodiments of such intellectual property, and
same, if not already in its possession, shall be promptly delivered to Licensee
upon Licensee’s written request upon any such commencement of a bankruptcy
proceeding, unless such licensor elects to continue to perform all of its
obligations under this Agreement, or (ii) if not delivered under (i) above, upon
rejection of this Agreement by or on behalf of such licensor.

ARTICLE XI

Dispute Resolution

11.1 Objective. The Parties recognize that disputes as to certain matters may
from time to time arise under this Agreement which relate to the rights or
obligations of BP and/or Licensee under this Agreement. It is the objective of
the Parties to establish procedures to facilitate the resolution of disputes
arising under this Agreement in an expedient manner by mutual cooperation and
without resort to litigation. To accomplish this objective, the Parties agree to
follow the procedures set forth in this Article XI to resolve any controversy or
claim arising out of, relating to or in connection with any provision of this
Agreement, if and when a dispute arises under this Agreement.

11.2 Notice of Dispute. If there is an unresolved dispute relating to the terms
of this Agreement, or the performance thereof, Licensee or BP may commence the
dispute resolution process by giving the other party formal written notice of
the dispute, including a description for the dispute in reasonably detail
including the facts underlying the dispute, and the provision of this Agreement
under which the dispute has arisen.

11.3 Resolution by Senior Executives. If the dispute remains unresolved for 30
days after the dispute notice has been delivered, Licensee or BP may refer such
dispute to the President of Licensee and the Chief Executive Officer of BP, who
shall meet in person or by

 

21



--------------------------------------------------------------------------------

telephone within 30 days after such referral to attempt in good faith to resolve
such dispute. If such matter cannot be resolved by discussion of such officers
within such 30-day period (as may be extended by mutual written agreement), such
dispute shall be resolved in accordance with Section 11.4.

11.4 Arbitration. Any dispute that is not resolved as provided in Section 11.3
may be referred to arbitration in accordance with this Section 11.4, by Licensee
or BP. Such arbitration shall be conducted in New York, New York, or any other
place selected by mutual agreement of Licensee and BP, in accordance with the
Commercial Arbitration Rules of the AAA. Such arbitration shall be conducted by
a single arbitrator with knowledge of and experience with the alternative energy
industry appointed by mutual consent of Licensee and BP or appointed by the AAA
if the Parties are unable to select an arbitrator within 30 days. The arbitrator
shall apply the governing law set forth in Section 12.1 hereof. The arbitrator
shall determine what discovery shall be permitted, consistent with the goal of
limiting the cost and time which the Parties must expend for discovery; provided
the arbitrators shall permit such discovery as they deem necessary to permit an
equitable resolution of the dispute. Any written evidence originally in a
language other than English shall be submitted in English translation
accompanied by the original or a true copy thereof. The decision of the
arbitrator shall be final and binding and conclusive on the Parties, and the
judgment thereon may be entered into any court having jurisdiction over the
Parties and the subject matter thereof. The costs and expenses of the
arbitration, but not the costs and expenses of the Parties, will be shared
equally by the Licensee and BP; provided that if the arbitrator determines that
one Party prevailed in the proceeding, then the other Party will bear the entire
cost and expense of the arbitration. If a Party fails to proceed with
arbitration, unsuccessfully challenges the arbitration award, or fails to comply
with the arbitration award, the other Party is entitled to costs, including
reasonable attorneys’ fees, for having to compel arbitration or defend or
enforce the award. Except as otherwise required by law, the Parties and the
arbitrator will maintain as confidential all information or documents obtained
during the arbitration process, including the resolution of the dispute.

11.5 Decision. The arbitrator shall, within 15 days after the conclusion of the
arbitration hearing pursuant to Section 11.4, issue a written award and
statement of decision describing the essential findings and conclusions on which
the award is based, including the calculation of any damages awarded. The
arbitrator shall be authorized to award compensatory damages, but shall not be
authorized (a) to award non-economic damages, such as for emotional distress,
pain and suffering or loss of consortium, (b) to award punitive damages, or
(c) to reform, modify or materially change this Agreement; provided, however,
that the damage limitations described in clauses (a) and (b) of this sentence
will not apply if such damages are statutorily imposed.

11.6 Court Actions. Notwithstanding the foregoing, (a) any Party shall be
permitted to seek a preliminary injunction or other equitable remedy in the
courts to preserve rights, which may otherwise be lost or encumbered in the
absence of injunctive relief, or to preserve the status quo, including but not
limited to preserve confidentiality of Confidential Information, and (b) any
dispute, controversy or claim relating to the scope, validity, enforceability or
infringement of any Licensed Rights or other intellectual property rights that
are the subject of this Agreement shall be submitted to a court of competent
jurisdiction in which such Licensed Rights or other intellectual property rights
were granted or arose.

 

22



--------------------------------------------------------------------------------

 

11.7 Remedies Cumulative. The remedies of the Parties are cumulative and not
exclusive, and except as otherwise expressly provided in this Agreement to the
contrary, each Party shall have all rights and remedies available under this
Agreement, at law or in equity.

ARTICLE XII

General Provisions

12.1 Governing Law. This Agreement will be governed and construed in accordance
with the laws of the State of New York, United States of America, to the
exclusion of both its principles and rules on conflicts of laws and the
provisions of the United Nations Convention on Contracts for the International
Sale of Goods.

12.2 Independent Contractors. The Parties shall perform their obligations under
this Agreement as independent contractors, and nothing in this Agreement is
intended or will be deemed to constitute a partnership, agency or
employer-employee relationship among the Parties. None of the Parties will have
any right, power or authority to assume, create, or incur any expense,
liability, or obligation, express or implied, on behalf of any other Party.

12.3 Assignment. Except as expressly provided hereunder, neither this Agreement
nor any rights or obligations hereunder may be assigned or otherwise transferred
directly or indirectly (including without limitation by merger including by or
through merger of a subsidiary, sale of stock, sale of assets or otherwise) by
any Party without the prior written consent of Licensee (in the case of any
assignment or transfer by BP), or BP (in the case of any assignment or transfer
by Licensee), which consent shall not be unreasonably withheld; provided,
however, that either Party may assign or otherwise transfer this Agreement and
its rights and obligations under this Agreement without the other Party’s
consent in connection with the transfer or sale of all or substantially all of
the collective business or assets of the Party related to this Agreement to a
Third Party, whether by merger (including by or through merger of a subsidiary),
sale of stock, sale of assets or otherwise, provided that this Agreement and the
applicable Non-Competition Agreement, must be assumed by the Third Party in
writing, and the assigning Party shall remain secondarily liable and responsible
to the non-assigning Party for the performance and observance of all such duties
and obligations by such Third Party under this Agreement and under the
applicable Non-Competition Agreement, provided further that in the event of a
transaction (whether this Agreement is actually assigned or is assumed by the
acquiring party by operation of law (e.g., in the context of a reverse
triangular merger)), intellectual property rights of the acquiring party in such
transaction (if other than one of the Parties to this Agreement) shall not be
included in the intellectual property rights licensed or assigned under this
Agreement. Either Party can transfer its rights and obligations under this
Agreement to an Affiliate without the consent of the other Party; however, the
assigning Party can only transfer its rights and obligations under this
Agreement to an Affiliate if such assigning Party transfers this Agreement and
the applicable Non-Competition Agreement together, and in whole but not in part,
to an Affiliate that is wholly owned directly or indirectly by the ultimate
parent company of the assigning Party, without the other Party’s consent, and
provided that the assigning party shall remain secondarily liable and
responsible to the other Party for the performance and observance of all such
duties and obligations by such Affiliate and such Affiliate assumes in writing
this Agreement and the applicable Non-Competition Agreement.

 

23



--------------------------------------------------------------------------------

 

This Agreement shall be binding upon successors and permitted assigns of the
Parties. Any assignment or transfer by operation of law or change in control not
in accordance with this Section 12.3 will be null and void.

12.4 Entire Agreement; Amendment; Waiver. This Agreement, together with all
schedules attached hereto which are hereby incorporated by reference, the Asset
Purchase Agreement, the Verenium Non-Competition Agreement, the Verenium License
Agreement, the BP Non-Competition Agreement and the other agreements by or among
the Parties expressly referred to herein or in the Asset Purchase Agreement, the
terms and conditions of which are herby incorporated by reference, constitutes
and contains the entire understanding and agreement of the parties respecting
the subject matter hereof and cancels and supersedes any and all prior and
contemporaneous negotiations, correspondence, understandings, and agreements
between the Parties, whether oral or written, regarding the subject matter
hereof. No waiver, modification, or amendment of any provision of this Agreement
will be valid or effective unless made in writing and signed by a duly
authorized officer of each of the Parties. A waiver by a Party of any of the
terms and conditions of this Agreement in any instance will not be deemed or
construed to be a waiver of such term or condition for the future, or of any
subsequent breach hereof.

12.5 Severability. When possible, each provision of this Agreement will be
interpreted in such manner as to be effective and valid under applicable laws
and regulations, but, if any provision of this Agreement is held to be
prohibited by or invalid under applicable laws and regulations, such provision
will be ineffective but only to the extent of such prohibition or invalidity,
without invalidating the remainder of such provision or of this Agreement. The
Parties will make a good faith effort to replace the invalid or unenforceable
provision with a valid one which in its economic effect is most consistent with
the invalid or unenforceable provision.

12.6 Further Assurances. Each Party agrees that, subsequent to the execution and
delivery of this Agreement and without any additional consideration, it will
execute and deliver any further legal instruments and perform any acts which are
or may become reasonably necessary to effectuate the purposes of this Agreement.

12.7 No Third Party Beneficiaries. This Agreement is neither expressly or
impliedly made for the benefit of any Third Party except for the Indemnitees as
provided in Section 8.1.

12.8 Force Majeure. No Party shall be liable to any other Party for failure or
delay in the performance of any of its obligations under this Agreement for the
time and to the extent such failure or delay is caused by any Force Majeure
Event. The Party affected by such Force Majeure Event will provide the other
Parties with full particulars thereof as soon as it becomes aware of the same
(including its best estimate of the likely extent and duration of the
interference with its activities), and will use commercially reasonable efforts
to overcome the difficulties created thereby and to resume performance of its
obligations as soon as practicable.

12.9 Notices. Any notice to be given under this Agreement shall be in writing
and shall be considered to be given and received in all respects when hand
delivered, upon written confirmation of delivery after being sent by prepaid
express or courier delivery service, upon

 

24



--------------------------------------------------------------------------------

confirmation of receipt when sent by facsimile transmission or three days after
deposited in the United States mail, certified mail, postage prepaid, return
receipt requested, in each case addressed as follows, or to such other address
as shall be designated by notice duly given:

 

If to Licensee:

 

Verenium Corporation

55 Cambridge Parkway

Cambridge, MA 02142

Attention: Chief Legal Officer and Chief

Financial Officer

Fax: (617) 674-5353

  

If to BP:

 

BP Biofuels North America LLC

Attention: Director of Business Development

150 West Warrenville Road

Naperville, IL 60563

Fax: (630) 836-5855

12.10 No Implied Licenses. Nothing herein shall be construed as granting, by
implication, estoppel or otherwise, any license or other right to any
intellectual property other than as expressly granted hereunder.

12.11 Interpretation.

12.11.1 Captions, Headings and Recitals. The captions and headings of clauses
contained in this Agreement preceding the text of the articles, sections,
subsections and paragraphs hereof are inserted solely for convenience and ease
of reference only and shall not constitute any part of this Agreement, or have
any effect on its interpretation or construction. The recitals appearing at the
beginning of this Agreement are incorporated into this terms and conditions in
full by this reference thereto.

12.11.2 Singular and Plural. All references in this Agreement to the singular
shall include the plural where applicable, and all references to gender shall
include both genders.

12.11.3 Articles, Sections and Subsections. Unless otherwise specified,
references in this Agreement to any article shall include all sections,
subsections, and paragraphs in such article; references in this Agreement to any
section shall include all subsections and paragraphs in such sections; and
references in this Agreement to any subsection shall include all paragraphs in
such subsection.

12.11.4 Days. All references to days in this Agreement shall mean calendar days,
unless otherwise specified.

12.11.5 Ambiguities. Ambiguities and uncertainties in this Agreement, if any,
shall not be interpreted against any Party, irrespective of which Party may be
deemed to have caused the ambiguity or uncertainty to exist.

12.11.6 English Language. This Agreement has been prepared in the English
language and the English language shall control its interpretation. In addition,
all notices required or permitted to be given hereunder, and all written,
electronic, oral or other communications between the parties regarding this
Agreement shall be in the English language.

 

25



--------------------------------------------------------------------------------

 

12.12 Counterparts. This Agreement may be executed simultaneously in
counterparts, including by transmission of facsimile or PDF copies of signature
pages to the Parties or their representative legal counsel, any one of which
need not contain the signature of more than one party but both such counterparts
taken together will constitute one and the same agreement.

[Remainder of Page Intentionally Blank]

 

26



--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the Parties hereto have caused this Agreement to be executed
by their respective duly authorized officers, effective as of the Effective
Date.

 

Verenium Corporation

   

BP Biofuels North America LLC

By:

 

/s/ Carlos A. Riva

   

By:

 

/s/ Susan A. Ellerbusch

 

Name:

 

Carlos A. Riva

     

Name:

 

Susan A. Ellerbusch

 

Title:

 

President and Chief Executive Officer

     

Title:

 

President

[Signature Page – BP License Agreement]



--------------------------------------------------------------------------------

Schedule 1.15

To BP License Agreement

Enzyme Libraries

[…***…]

*** Confidential Treatment Requested



--------------------------------------------------------------------------------

Schedule 1.17

To BP License Agreement

Intellectual Property

[…***…]

*** Confidential Treatment Requested



--------------------------------------------------------------------------------

Schedule 1.19

To BP License Agreement

LEAP Program Intellectual Property

[…***…]

*** Confidential Treatment Requested



--------------------------------------------------------------------------------

Schedule 1.20

To BP License Agreement

Licensed Intellectual Property

[…***…]

*** Confidential Treatment Requested



--------------------------------------------------------------------------------

 

Schedule 1.30

To BP License Agreement

Retained Enzyme Libraries

[…***…]

*** Confidential Treatment Requested